DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Examiner Comment
Claim 9 recites “the audio decoder is configured to perform …” and wherein the parent claim 1 recites a claim preamble “An audio decoder” and thus, the features recited in claim 9 are considered as an intended purpose to “horizontal splitting”, etc. Similar to features in dependent claims 10-19 which are considered as intended purposes with less or no patentability weight to be applied and see MPEP 2111.02. Similar to dependent claims 2-8 because the parent claim 1 of dependent claims 2-8 recite preamble only with no claim body, and therefore, features of the dependent claims 2-8 are considered as intended purposes with less or no patentability weight to be applied.
The above discussions are also applied to claims 20-37.

Claim Objections
Claims 20-37, 39, 41 are objected to because of the following informalities: 
Claim 20 recites “to acquire an encoded representation of the downmix signals” which should be -- to acquire an encoded representation of the the first downmix signal and the second downmix signal --. Claims 21-37 are objected due to the dependencies to claim 20.
Claim 39 is objected for the at least similar reason as described in claim 20 above since claim 39 recited similar deficient feature as recited in claim 20. 
Claim 41 is objected for the at least similar reason as described in claim 20 above since claim 41 recited similar deficient feature as recited in claim 20. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-38, 40 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-38, 40 of U.S. Patent No. 10,147,431 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because he claims of the instant application is a broader version of the claims of U.S. Patent No. 10,147,431 B2. The following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 10,147,431 B2:
Claim(s) in the current application
Conflicting claim(s) in US Patent No. 10,147,431 B2
1. An audio decoder for providing at least four bandwidth-extended channel signals on the basis of an encoded representation, wherein the audio decoder is configured to provide a first downmix signal and a second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a multi-channel decoding; wherein the audio decoder is configured to provide at least a first audio channel signal and a second audio channel signal on the basis of the first downmix signal using a multi-channel decoding; wherein the audio decoder is configured to provide at least a third audio channel signal and a fourth audio channel signal on the basis of the second downmix signal using a multi-channel decoding; wherein the audio decoder is configured to perform a multi-channel bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire a first bandwidth-extended channel signal and a third bandwidth-extended channel signal; and wherein the audio decoder is configured to perform a multi-channel bandwidth extension on the 






2. The audio decoder according to claim 1, wherein the first downmix signal and the second downmix signal are associated with different horizontal positions or azimuth positions of an audio scene. 

3. The audio decoder according to claim 1, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 
4. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with vertically neighboring positions of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with vertically neighboring positions of the audio scene. 

5. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first common elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the 

6. The audio decoder according to claim 5, wherein the first audio channel signal and the second audio channel signal are associated with a first common vertical plane or a first common azimuth position of the audio scene but different vertical positions or elevations of the audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a second common vertical plane or a second common azimuth position of the audio scene but different vertical positions or elevations of the audio scene, wherein the first common vertical plane or first azimuth position is different from the second common vertical plane or second azimuth position. 

7. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

8. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated 

9. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a horizontal splitting when providing the first downmix signal and the second downmix signal on the basis of the jointly encoded representation of the first downmix signal and the second downmix signal using the multi-channel decoding. 

10. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a vertical splitting when providing at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using the multi-channel decoding; and wherein the audio decoder is configured to perform a vertical splitting when providing at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using the multi-channel decoding. 

11. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a stereo bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire the first bandwidth-extended channel signal and the third bandwidth-extended channel signal, wherein the first audio channel signal and the third audio channel signal represent a first left/right channel pair; and wherein the audio decoder is configured to perform a 





12. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a prediction-based multi-channel decoding. 

13. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel decoding. 


14. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using a parameter-based multi-channel decoding; wherein the audio decoder is configured to provide at least the third audio channel signal 



15. The audio decoder according to claim 14, wherein the parameter-based multi-channel decoding is configured to evaluate one or more parameters describing a desired correlation between two channels and/or level differences between two channels in order to provide the two or more audio channel signals on the basis of a respective downmix signal. 

16. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using a residual-signal-assisted multi-channel decoding; and wherein the audio decoder is configured to provide at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using a residual-signal-assisted multi-channel decoding. 


17. The audio decoder according to claim 1, wherein the audio decoder is configured to provide a first residual signal, which is used to provide at least the first audio channel signal and the second audio channel signal, and a second residual signal, which is used to provide at least the third audio channel signal and the fourth audio channel signal, on the basis of a jointly encoded representation of the first residual signal and the second 

18. The audio decoder according to claim 17, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 

19. The audio decoder according to claim 17, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene. 

20. An audio encoder for providing an encoded representation on the basis of at least four audio channel signals, wherein the audio encoder is configured to acquire a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; wherein the audio encoder is configured to acquire a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; wherein the audio encoder is configured to jointly encode at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; wherein the audio encoder is configured to jointly encode at least the third audio channel signal and the fourth audio channel signal using a multi-channel encoding, to acquire a second downmix signal; and wherein the audio encoder is configured to jointly encode the first downmix signal and the second downmix 



21. The audio encoder according to claim 20, wherein the first downmix signal and the second downmix signal are associated with different horizontal positions or azimuth positions of an audio scene. 

22. The audio encoder according to claim 20, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 

23. The audio encoder according to claim 20, wherein the first audio channel signal and the second audio channel signal are associated with vertically neighboring positions of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with vertically neighboring positions of the audio scene. 

24. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the second audio channel signal and the fourth audio channel signal are associated with a second common horizontal plane or a second elevation of the audio scene but different horizontal positions 

25. The audio encoder according to claim 24, wherein the first audio channel signal and the second audio channel signal are associated with a first common vertical plane or a first azimuth position of the audio scene but different vertical positions or elevations of the audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a second common vertical plane or a second azimuth positions of the audio scene but different vertical positions or elevations of the audio scene, wherein the first common vertical plane or the first azimuth position is different from the second common vertical plane or the second azimuth position. 

26. The audio encoder according to claim 20, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

27. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a lower portion of an audio scene, and wherein the second audio channel signal and the fourth audio channel signal are associated with an upper portion of the audio scene. 

28. The audio encoder according to claim 20, wherein the audio encoder is configured to perform a horizontal combining when providing the encoded representation of the downmix signals on the basis of the first downmix signal and the second downmix signal using the multi-channel encoding. 

29. The audio encoder according to claim 20, wherein the audio decoder is configured to perform a vertical combining when providing the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using the multi-channel encoding; and wherein the audio encoder is configured to perform a vertical combining when providing the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using the multi-channel encoding. 

30. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a prediction-based multi-channel encoding. 

31. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel encoding. 


32. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a parameter-based multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a parameter-based multi-channel encoding. 



33. The audio encoder according to claim 32, wherein the parameter-based multi-channel encoding is configured to provide one or more parameters describing a desired correlation between two channels and/or level differences between two channels. 

34. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a residual-signal-assisted multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a residual-signal-assisted multi-channel encoding. 

35. The audio encoder according to claim 20, wherein the audio encoder is configured to provide a jointly encoded representation of a first residual signal, which is acquired when jointly encoding at least the first audio 


36. The audio encoder according to claim 35, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 

37. The audio decoder according to claim 35, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene. 

38. A method for providing at least four audio channel signals on the basis of an encoded representation, wherein the method comprises: providing a first downmix signal and a second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a multi-channel decoding; providing at least a first audio channel signal and a second audio channel signal on the basis of the first downmix signal using a multi-channel decoding; providing at least a third audio channel signal and a fourth audio channel signal on the basis of the second downmix signal using a multi-channel decoding; performing a multi-channel bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire a first bandwidth-




40. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least four audio channel signals on the basis of an encoded representation, wherein the method comprises: providing a first downmix signal and a second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a multi-channel decoding; providing at least a first audio channel signal and a second audio channel signal on the basis of the first downmix signal using a multi-channel decoding; providing at least a third audio channel signal and a fourth audio channel signal on the basis of the second downmix signal using a multi-channel decoding; performing a multi-channel bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire a first bandwidth-extended channel signal and a third bandwidth-extended channel signal; and performing a multi-channel bandwidth extension on the basis of the second audio channel signal and the fourth audio channel signal, to acquire the second bandwidth extended channel signal and the fourth 



    2. The audio decoder according to claim 1, wherein the first downmix signal and the second downmix signal are associated with different horizontal positions or azimuth positions of an audio scene. 

    3. The audio decoder according to claim 1, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 
    4. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with vertically neighboring positions of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with vertically neighboring positions of the audio scene. 

    5. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first common elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the 

    6. The audio decoder according to claim 5, wherein the first audio channel signal and the second audio channel signal are associated with a first common vertical plane or a first common azimuth position of the audio scene but different vertical positions or elevations of the audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a second common vertical plane or a second common azimuth position of the audio scene but different vertical positions or elevations of the audio scene, wherein the first common vertical plane or first azimuth position is different from the second common vertical plane or second azimuth position. 

    7. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

    8. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated 

    9. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a horizontal splitting when providing the first downmix signal and the second downmix signal on the basis of the jointly encoded representation of the first downmix signal and the second downmix signal using the multi-channel decoding. 

    10. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a vertical splitting when providing at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using the multi-channel decoding; and wherein the audio decoder is configured to perform a vertical splitting when providing at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using the multi-channel decoding. 

    11. The audio decoder according to claim 1, wherein the audio decoder is configured to perform, as the first joint multi-channel bandwidth extension, a stereo bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire the first bandwidth-extended channel signal and the third bandwidth-extended channel signal, wherein the first audio channel signal and the third audio channel signal represent a first 
 
   12. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the second downmix signal on the basis of the jointly encoded representation of the first downmix signal and the second downmix signal using a prediction-based multi-channel decoding as the multi-channel decoding. 

    13. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the second downmix signal on the basis of the jointly encoded representation of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel decoding as the multi-channel decoding. 

    14. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using a parameter-based multi-channel decoding as the multi-channel decoding; wherein the audio decoder is configured to provide at 

    15. The audio decoder according to claim 14, wherein the parameter-based multi-channel decoding is configured to evaluate one or more parameters describing a desired correlation between two channels and/or level differences between two channels in order to provide the two or more audio channel signals on the basis of a respective downmix signal. 

    16. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using a residual-signal-assisted multi-channel decoding as the multi-channel decoding; and wherein the audio decoder is configured to provide at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using a residual-signal-assisted multi-channel decoding as the multi-channel decoding. 

    17. The audio decoder according to claim 1, wherein the audio decoder is configured to provide a first residual signal, which is used to provide at least the first audio channel signal and the second audio channel signal, and a second residual signal, which is used to provide at least the third audio channel signal and the fourth audio channel signal, on the basis of a jointly encoded representation of the first residual signal and the second 

    18. The audio decoder according to claim 17, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 

    19. The audio decoder according to claim 17, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene. 

    20. An audio encoder for providing an encoded representation on the basis of at least four audio channel signals, comprising: a first bandwidth extension parameter extraction configured to acquire a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; a second bandwidth extension parameter extraction configured to acquire a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; a first multi-channel encoder configured to jointly encode at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; a second multi-channel encoder configured to jointly encode at least the third audio channel signal and the fourth audio channel signal using a multi-channel encoding, to acquire a second downmix signal; and wherein the audio encoder is configured to jointly encode the first 
 
   21. The audio encoder according to claim 20, wherein the first downmix signal and the second downmix signal are associated with different horizontal positions or azimuth positions of an audio scene. 

    22. The audio encoder according to claim 20, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 

    23. The audio encoder according to claim 20, wherein the first audio channel signal and the second audio channel signal are associated with vertically neighboring positions of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with vertically neighboring positions of the audio scene. 
 
   24. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the second audio channel signal and the fourth audio channel signal are associated with a second common horizontal plane or a second elevation of the audio scene but different horizontal positions 

    25. The audio encoder according to claim 24, wherein the first audio channel signal and the second audio channel signal are associated with a first common vertical plane or a first azimuth position of the audio scene but different vertical positions or elevations of the audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a second common vertical plane or a second azimuth positions of the audio scene but different vertical positions or elevations of the audio scene, wherein the first common vertical plane or the first azimuth position is different from the second common vertical plane or the second azimuth position. 

    26. The audio encoder according to claim 20, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

    27. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a lower portion of an audio scene, and wherein the second audio channel signal and the fourth audio channel signal are associated with an upper portion of the audio scene. 

    28. The audio encoder according to claim 20, wherein the audio encoder is configured to perform a horizontal combining when providing the encoded representation of the downmix signals on the basis of the first downmix signal and the second downmix signal using the multi-channel encoding. 

    29. The audio encoder according to claim 20, wherein the audio encoder is configured to perform a vertical combining when providing the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using the multi-channel encoding; and wherein the audio encoder is configured to perform a vertical combining when providing the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using the multi-channel encoding. 
    30. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a prediction-based multi-channel encoding as the multi-channel encoding. 

    31. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel encoding as the multi-channel encoding. 

    32. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a parameter-based multi-channel encoding as the multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a parameter-based multi-channel encoding as the multi-channel encoding. 
 
   33. The audio encoder according to claim 32, wherein the parameter-based multi-channel encoding is configured to provide one or more parameters describing a desired correlation between two channels and/or level differences between two channels. 
    34. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a residual-signal-assisted multi-channel encoding as the multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a residual-signal-assisted multi-channel encoding as the multi-channel encoding. 

    35. The audio encoder according to claim 20, wherein the audio encoder is configured to provide a jointly encoded representation of a first residual signal, which is acquired when jointly encoding at least the first audio 
 
   36. The audio encoder according to claim 35, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 
 
   37. The audio encoder according to claim 35, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene. 
 
   38. A method for providing at least four audio channel signals on the basis of an encoded representation, wherein the method comprises: providing a first downmix signal and a second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a multi-channel decoding; providing at least a first audio channel signal and a second audio channel signal on the basis of the first downmix signal using a multi-channel decoding; providing at least a third audio channel signal and a fourth audio channel signal on the basis of the second downmix signal using a multi-channel decoding; performing a first joint multi-channel bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire a first bandwidth-extended channel signal and a 

    40. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method according to claim 38. 
    


Claim 39, 41 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 39, 41 of U.S. Patent No. 10,147,431 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention with obvious wording variations. The following is the comparison between claims 39, 41 of the instant application and the conflicting claims 39, 41 of the U.S. Patent No. 10,147,431 B2:
Claim(s) in the current application
Conflicting claim(s) in US Patent No. 10,147,431 B2
39. A method for providing an encoded representation on the basis of at least four audio channel signals, the method comprising: acquiring a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; acquiring a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; jointly encoding at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; jointly encoding at least the third audio channel signal and the fourth audio channel signal using a multi-channel encoding, to acquire a second downmix signal; and jointly encoding the first downmix signal and the second downmix signal using a multi-channel encoding, to acquire an encoded representation of the downmix signals. 



41. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing an encoded representation on the basis of at least four audio channel signals, the method comprising: acquiring a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; acquiring a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; jointly encoding at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; jointly encoding at least the third audio channel signal and the fourth audio channel signal using a multi-channel encoding, to acquire a second downmix signal; and jointly encoding the first downmix signal and the second downmix signal using a multi-channel encoding, to acquire an encoded representation of the downmix signals, when said computer program is run by a computer.


41. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method according to claim 39.


Claim 1-37 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-37 of U.S. Patent No. 10,770,080 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because he claims of the instant application is a broader version of the claims of U.S. Patent No. 10,770,080 B2. The following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 10,770,080 B2:

Conflicting claim(s) in US Patent No. 10,770,080 B2
1. An audio decoder for providing at least four bandwidth-extended channel signals on the basis of an encoded representation, wherein the audio decoder is configured to provide a first downmix signal and a second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a multi-channel decoding; wherein the audio decoder is configured to provide at least a first audio channel signal and a second audio channel signal on the basis of the first downmix signal using a multi-channel decoding; wherein the audio decoder is configured to provide at least a third audio channel signal and a fourth audio channel signal on the basis of the second downmix signal using a multi-channel decoding; wherein the audio decoder is configured to perform a multi-channel bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire a first bandwidth-extended channel signal and a third bandwidth-extended channel signal; and wherein the audio decoder is configured to perform a multi-channel bandwidth extension on the basis of the second audio channel signal and the fourth audio channel signal, to acquire a second bandwidth extended channel signal and a fourth bandwidth extended channel signal. 


2. The audio decoder according to claim 1, wherein the first downmix signal and the second downmix signal are associated with 

3. The audio decoder according to claim 1, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 

4. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with vertically neighboring positions of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with vertically neighboring positions of the audio scene. 

5. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first common elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the second audio channel signal and the fourth audio channel signal are associated with a second common horizontal plane or a second common elevation of the audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the first common horizontal plane or the first common elevation is different from the second common horizontal plane or the second common elevation. 

6. The audio decoder according to claim 5, wherein the first audio channel signal and 

7. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

8. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated with a lower portion of an audio scene, and wherein the second audio channel signal and the fourth audio channel signal are associated with an upper portion of the audio scene. 

9. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a horizontal splitting when providing the first downmix signal and the second downmix signal on the basis of the jointly encoded representation of the first downmix 

10. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a vertical splitting when providing at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using the multi-channel decoding; and wherein the audio decoder is configured to perform a vertical splitting when providing at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using the multi-channel decoding. 

11. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a stereo bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire the first bandwidth-extended channel signal and the third bandwidth-extended channel signal, wherein the first audio channel signal and the third audio channel signal represent a first left/right channel pair; and wherein the audio decoder is configured to perform a stereo bandwidth extension on the basis of the second audio channel signal and the fourth audio channel signal, to acquire the second bandwidth extended channel signal and the fourth bandwidth extended channel signal, wherein the second audio channel signal and the fourth audio channel signal represent a second left/right channel pair. 

12. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the 

13. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel decoding. 

14. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using a parameter-based multi-channel decoding; wherein the audio decoder is configured to provide at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using a parameter-based multi-channel decoding. 

15. The audio decoder according to claim 14, wherein the parameter-based multi-channel decoding is configured to evaluate one or more parameters describing a desired correlation between two channels and/or level differences between two channels in order to provide the two or more audio channel signals on the basis of a respective downmix signal. 

16. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal 

17. The audio decoder according to claim 1, wherein the audio decoder is configured to provide a first residual signal, which is used to provide at least the first audio channel signal and the second audio channel signal, and a second residual signal, which is used to provide at least the third audio channel signal and the fourth audio channel signal, on the basis of a jointly encoded representation of the first residual signal and the second residual signal using a multi-channel decoding. 

18. The audio decoder according to claim 17, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 

19. The audio decoder according to claim 17, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene. 

20. An audio encoder for providing an encoded representation on the basis of at least four audio channel signals, wherein the audio encoder is configured to acquire a first 



21. The audio encoder according to claim 20, wherein the first downmix signal and the second downmix signal are associated with different horizontal positions or azimuth positions of an audio scene. 

22. The audio encoder according to claim 20, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 



24. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the second audio channel signal and the fourth audio channel signal are associated with a second common horizontal plane or a second elevation of the audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the first common horizontal plane or the first elevation is different from the second common horizontal plane or the second elevation. 

25. The audio encoder according to claim 24, wherein the first audio channel signal and the second audio channel signal are associated with a first common vertical plane or a first azimuth position of the audio scene but different vertical positions or elevations of the audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a second common vertical plane or a second azimuth positions of the audio scene but different vertical positions or elevations of the audio scene, wherein the first common vertical 

26. The audio encoder according to claim 20, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

27. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a lower portion of an audio scene, and wherein the second audio channel signal and the fourth audio channel signal are associated with an upper portion of the audio scene. 

28. The audio encoder according to claim 20, wherein the audio encoder is configured to perform a horizontal combining when providing the encoded representation of the downmix signals on the basis of the first downmix signal and the second downmix signal using the multi-channel encoding. 

29. The audio encoder according to claim 20, wherein the audio decoder is configured to perform a vertical combining when providing the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using the multi-channel encoding; and wherein the audio encoder is configured to perform a vertical combining when providing the second downmix signal on the basis of the third audio channel signal 

30. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a prediction-based multi-channel encoding. 

31. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel encoding. 


32. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a parameter-based multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a parameter-based multi-channel encoding. 

33. The audio encoder according to claim 32, wherein the parameter-based multi-channel encoding is configured to provide one or more parameters describing a desired correlation between two channels and/or level differences between two channels. 

34. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a residual-signal-assisted multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a residual-signal-assisted multi-channel encoding. 

35. The audio encoder according to claim 20, wherein the audio encoder is configured to provide a jointly encoded representation of a first residual signal, which is acquired when jointly encoding at least the first audio channel signal and the second audio channel signal, and of a second residual, which is acquired when jointly encoding at least the third audio channel signal and the fourth audio channel signal, using a multi-channel encoding. 

36. The audio encoder according to claim 35, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 

37. The audio decoder according to claim 35, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene. 
 


2. The audio decoder according to claim 1, wherein the first downmix signal and the second downmix signal are associated with 

3. The audio decoder according to claim 1, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 

4. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with vertically neighboring positions of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with vertically neighboring positions of the audio scene. 

5. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first common elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the second audio channel signal and the fourth audio channel signal are associated with a second common horizontal plane or a second common elevation of the audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the first common horizontal plane or the first common elevation is different from the second common horizontal plane or the second common elevation. 

6. The audio decoder according to claim 5, wherein the first audio channel signal and 

7. The audio decoder according to claim 1, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

8. The audio decoder according to claim 1, wherein the first audio channel signal and the third audio channel signal are associated with a lower portion of an audio scene, and wherein the second audio channel signal and the fourth audio channel signal are associated with an upper portion of the audio scene. 

9. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a horizontal splitting when providing the first downmix signal and the second downmix signal on the basis of the jointly encoded representation of the first downmix 

10. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a vertical splitting when providing at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using the multi-channel decoding; and wherein the audio decoder is configured to perform a vertical splitting when providing at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using the multi-channel decoding. 

11. The audio decoder according to claim 1, wherein the audio decoder is configured to perform a stereo bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire the first bandwidth-extended channel signal and the third bandwidth-extended channel signal, wherein the first audio channel signal and the third audio channel signal represent a first left/right channel pair; and wherein the audio decoder is configured to perform a stereo bandwidth extension on the basis of the second audio channel signal and the fourth audio channel signal, to acquire the second bandwidth extended channel signal and the fourth bandwidth extended channel signal, wherein the second audio channel signal and the fourth audio channel signal represent a second left/right channel pair. 

12. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the 

13. The audio decoder according to claim 1, wherein the audio decoder is configured to provide the first downmix signal and the second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel decoding. 

14. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal and the second audio channel signal on the basis of the first downmix signal using a parameter-based multi-channel decoding; wherein the audio decoder is configured to provide at least the third audio channel signal and the fourth audio channel signal on the basis of the second downmix signal using a parameter-based multi-channel decoding. 

15. The audio decoder according to claim 14, wherein the parameter-based multi-channel decoding is configured to evaluate one or more parameters describing a desired correlation between two channels and/or level differences between two channels in order to provide the two or more audio channel signals on the basis of a respective downmix signal. 

16. The audio decoder according to claim 1, wherein the audio decoder is configured to provide at least the first audio channel signal 

17. The audio decoder according to claim 1, wherein the audio decoder is configured to provide a first residual signal, which is used to provide at least the first audio channel signal and the second audio channel signal, and a second residual signal, which is used to provide at least the third audio channel signal and the fourth audio channel signal, on the basis of a jointly encoded representation of the first residual signal and the second residual signal using a multi-channel decoding. 

18. The audio decoder according to claim 17, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 

19. The audio decoder according to claim 17, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene. 

20. An audio encoder for providing an encoded representation on the basis of at least four audio channel signals, comprising: a first bandwidth extension parameter 

21. The audio encoder according to claim 20, wherein the first downmix signal and the second downmix signal are associated with different horizontal positions or azimuth positions of an audio scene. 

22. The audio encoder according to claim 20, wherein the first downmix signal is associated with a left side of an audio scene, and wherein the second downmix signal is associated with a right side of the audio scene. 



24. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a first common horizontal plane or a first elevation of an audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the second audio channel signal and the fourth audio channel signal are associated with a second common horizontal plane or a second elevation of the audio scene but different horizontal positions or azimuth positions of the audio scene, wherein the first common horizontal plane or the first elevation is different from the second common horizontal plane or the second elevation. 

25. The audio encoder according to claim 24, wherein the first audio channel signal and the second audio channel signal are associated with a first common vertical plane or a first azimuth position of the audio scene but different vertical positions or elevations of the audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a second common vertical plane or a second azimuth positions of the audio scene but different vertical positions or elevations of the audio scene, wherein the first common vertical 

26. The audio encoder according to claim 20, wherein the first audio channel signal and the second audio channel signal are associated with a left side of an audio scene, and wherein the third audio channel signal and the fourth audio channel signal are associated with a right side of the audio scene. 

27. The audio encoder according to claim 20, wherein the first audio channel signal and the third audio channel signal are associated with a lower portion of an audio scene, and wherein the second audio channel signal and the fourth audio channel signal are associated with an upper portion of the audio scene. 

28. The audio encoder according to claim 20, wherein the audio encoder is configured to perform a horizontal combining when providing the encoded representation of the downmix signals on the basis of the first downmix signal and the second downmix signal using the multi-channel encoding. 

29. The audio encoder according to claim 20, wherein the audio encoder is configured to perform a vertical combining when providing the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using the multi-channel encoding; and wherein the audio encoder is configured to perform a vertical combining when providing the second downmix signal on the basis of the third audio channel signal 

30. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a prediction-based multi-channel encoding. 

31. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the the jointly encoded representation of the first downmix signal and the second downmix signal on the basis of the first downmix signal and the second downmix signal using a residual-signal-assisted multi-channel encoding. 


32. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a parameter-based multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a parameter-based multi-channel encoding. 

33. The audio encoder according to claim 32, wherein the parameter-based multi-channel encoding is configured to provide one or more parameters describing a desired correlation between two channels and/or level differences between two channels. 

34. The audio encoder according to claim 20, wherein the audio encoder is configured to provide the first downmix signal on the basis of the first audio channel signal and the second audio channel signal using a residual-signal-assisted multi-channel encoding; and wherein the audio encoder is configured to provide the second downmix signal on the basis of the third audio channel signal and the fourth audio channel signal using a residual-signal-assisted multi-channel encoding. 

35. The audio encoder according to claim 20, wherein the audio encoder is configured to provide a jointly encoded representation of a first residual signal, which is acquired when jointly encoding at least the first audio channel signal and the second audio channel signal, and of a second residual, which is acquired when jointly encoding at least the third audio channel signal and the fourth audio channel signal, using a multi-channel encoding. 

36. The audio encoder according to claim 35, wherein the first residual signal and the second residual signal are associated with different horizontal positions or azimuth positions of an audio scene. 

37. The audio encoder according to claim 35, wherein the first residual signal is associated with a left side of an audio scene, and wherein the second residual signal is associated with a right side of the audio scene.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 38-41 are rejected under 35 U.S.C. 101 as claiming the same invention as that of respective claims 38-41 of prior U.S. Patent No. US 10,770,080 B2. The following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 110,770,080 B2:
Claims in the current application
Conflicting claims in US Patent US 10,770,080 B2
38. A method for providing at least four audio channel signals on the basis of an encoded representation, wherein the method comprises: providing a first downmix signal and a second downmix signal on the basis of a jointly encoded representation of the first downmix signal and the second downmix signal using a multi-channel decoding; providing at least a first audio channel signal and a second audio channel signal on the basis of the first downmix signal using a multi-channel decoding; providing at least a third audio channel signal and a fourth audio channel signal on the basis of the second downmix signal using a multi-channel decoding; performing a multi-channel bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire a first bandwidth-

39. A method for providing an encoded representation on the basis of at least four audio channel signals, the method comprising: acquiring a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; acquiring a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; jointly encoding at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; jointly encoding at least the third audio channel signal and the fourth audio channel signal using a multi-channel encoding, to acquire a second downmix signal; and jointly encoding the first downmix signal and the second downmix signal using a multi-channel encoding, to acquire an encoded representation of the downmix signals. 


40. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least four audio channel signals on the basis of an encoded representation, wherein the method comprises: providing a first downmix signal and a second downmix signal on the 

41. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing an encoded representation on the basis of at least four audio channel signals, the method comprising: acquiring a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; acquiring a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; jointly encoding at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; jointly 


39. A method for providing an encoded representation on the basis of at least four audio channel signals, the method comprising: acquiring a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; acquiring a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; jointly encoding at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; jointly encoding at least the third audio channel signal and the fourth audio channel signal using a multi-channel encoding, to acquire a second downmix signal; and jointly encoding the first downmix signal and the second downmix signal using a multi-channel encoding, to acquire an encoded representation of the first downmix signal and the second downmix signal. 

40. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing at least four audio channel signals on the basis of an encoded representation, wherein the method comprises: providing a first downmix signal and a second downmix signal on the 

41. A non-transitory digital storage medium having a computer program stored thereon to perform the method for providing an encoded representation on the basis of at least four audio channel signals, the method comprising: acquiring a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal; acquiring a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; jointly encoding at least the first audio channel signal and the second audio channel signal using a multi-channel encoding, to acquire a first downmix signal; jointly 

the first downmix signal and the second downmix signal-- as set forth in the claim objection above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “An audio decoder for …, wherein the audio decoder is configured to provide …; wherein the audio decoder is configured to provide …; wherein the audio decoder is configured to provide …; wherein the audio decoder is configured to provide …; wherein the audio decoder is configured to perform …; and the audio decoder is configured to perform …” which are function description with no claim body and no structures included in the preamble “An audio decoder”, and thus, for the claimed preamble “An audio decoder”, it is confusing because it is unclear what structure or structures is included in the “An audio decoder” and it is Note: claim 1 in the instant patent application recites features being preamble, i.e., completely intended purpose, and a recitation occurring in the preamble with no claim body is not given a patentability weight because a preamble merely recites the purpose of a process or the intended use of a structure, see In re Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951), etc. and MPEP 2111.02, II, Preamble Statements Reciting Purpose or Intended Use, and thus, an apparatus claim body shall follow a claim preamble via a transition word selected from a group of “comprising: ”, “comprises: ”, “including: ”, etc., and the claimed structures are separated by a semicolon “;”. An example can be found in US Patent 8,155,971 B2:

    PNG
    media_image1.png
    490
    481
    media_image1.png
    Greyscale

Claim 2-19 are rejected due to the dependencies to claim 1. 
Claim 20 is rejected for the at least similar reasons described in claim 1 above since claim 20 recited the similar deficient features as recited in claim 1. Claims 21-37 are rejected due to the dependencies to claim 20.

Examiner Comments

Claims 1-37 are rejected under 35 U.S.C. 112(b) due to indefiniteness and further objected due to formality issue as set forth above. 
Claims 38-41 are rejected under 35 U.S.C. 101 as claiming the same invention as that of respective claims 38-41 of prior U.S. Patent No. US 10,770,080 B2, as the statutory type (35 U.S.C. 101) double patenting rejection, as set forth above, but can be overcome by canceling or amending the conflicting claims 38-41 of the instant application so they are no longer coextensive in scope, and further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 38-41 of U.S. Patent No. 10,147,431 B2, as set forth above, and further objected due to formality issue as set forth in the title Claim Objection above. 
These rejected and objected claims above may cause confusions in scope and limitation by limitation, and thus, it is noted that, as best understood in view of the claim rejections and objections above, a prior art search has been conducted by the Office, which is recorded in the PTO-892 form as attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654